           Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x
KEVIN RAGLAND,                                                   :
                                                                 :
                                      Plaintiff,
                                                                 :    No. 18‐CV‐8206 (OTW)
                     ‐against‐
                                                                 :
                                                                 :    OPINION & JUDGMENT
                                                                 :
                                                                 :
ANDREW M. SAUL, Commissioner of Social
                                                                 :
Security,1
                                                                 :
                        Defendant.
                                                                 :
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x

         ONA T. WANG, United States Magistrate Judge:

    I.   Introduction

         Plaintiff Kevin Ragland (“Plaintiff”), proceeding pro se, brings this action pursuant to

section 205(g) of the Social Security Act, 42 U.S.C. §405(g), seeking judicial review of a final

decision of the Commissioner of Social Security (“Commissioner”) denying his application for

supplemental security income (“SSI”). Before the Court is the Commissioner’s Motion for

Judgment on the Pleadings, made pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

To date, Plaintiff has not served or filed any opposition to the motion, nor has he requested an

extension of time in which to serve opposition papers. Notwithstanding Plaintiff’s failure to

respond, I shall consider the merits of the Commissioner’s motion. For the reasons set forth

below, the Commissioner’s Motion for Judgment on the Pleadings is DENIED, and the case is

remanded for further proceedings pursuant to 42 U.S.C. §405(g).




1
 Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Federal Rule of Civil Procedure 25(d), the
Court substitutes Andrew M. Saul for Defendant “Commissioner of Social Security.”
           Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 2 of 36




    II.   Statement of Facts2

          A. Procedural Background

          Plaintiff applied for both disability insurance benefits (“DIB”) and SSI on April 13, 2015.

(Tr. 155, 162). Plaintiff alleged a disability onset date of January 1, 2010, listing impairments of

back pain, asthma, “COPD,” “[a]tonic bladder problem,” and prostate infection. (Tr. 63).

Plaintiff later added that since August 2015, he was also suffering from depression and anxiety.

(Tr. 187). In a letter dated April 18, 2015, the Commissioner notified Plaintiff that he was not

eligible for DIB because he did not work long enough to qualify for DIB. (Tr. 73). Plaintiff

received another letter dated July 1, 2015, which notified Plaintiff that his SSI claim was denied

because he was not found to be disabled. (Tr. 77, 81).

          After Plaintiff requested a hearing on his SSI claim before an Administrative Law Judge

(“ALJ”), (Tr. 83), ALJ Sharda Singh conducted a video hearing on April 12, 2017, at which both

Plaintiff (represented by counsel) and vocational expert Robert Baker gave testimony. (Tr. 31‐

62). On October 25, 2017, the ALJ issued a decision finding that Plaintiff was not disabled. (Tr.

14‐26). The Appeals Council then granted Plaintiff two extensions of time to submit a statement

or provide additional evidence, after which Plaintiff’s counsel submitted a five‐page brief. (Tr. 7,

9). On July 9, 2018, the Appeals Council subsequently denied Plaintiff’s request for review of

the ALJ’s decision, rendering the Commissioner’s decision final. (Tr. 1‐3). Plaintiff then filed an

action for review in this Court on September 5, 2018. (ECF 1).




2
 Only the facts relevant to the Court’s review are set forth here. Plaintiff’s medical history is contained in the
administrative record that the Commissioner filed in accordance with 42 U.S.C. § 405(g). See Administrative
Record, dated October 23, 2018, ECF 15 (“Tr.”).

                                                           2
          Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 3 of 36




        B. Social Background

        Plaintiff was born in 1966 and previously worked as a painter from 2005 through 2008.

(Tr. 162, 180). Before that, Plaintiff worked various manual labor jobs. (Tr. 180). After having

difficulty finding work as a painter, Plaintiff stopped working in 2008 and lived for two years as

an apartment superintendent. (Tr. 46). Plaintiff left the apartment in 2010 and was homeless

until 2015. (Id.) In 2015, a homeless shelter helped Plaintiff find an apartment in Middletown,

New York with the aid of government assistance. (Tr. 44, 46‐47). At the time of the ALJ hearing

in 2017, Plaintiff was living by himself in the second‐floor Middletown apartment. (Tr. 44‐45).

         Plaintiff reported that he watched television and read when he could, but that he often

needed to move around, including walking outdoors, to alleviate his pain. (Tr. 49). Plaintiff said

he did his own cooking and laundry, but a friend helped clean his apartment due to Plaintiff’s

difficulty in bending over. (Tr. 53).

        C. Medical Record3

             1. Orange Regional Medical Center (“ORMC”)

        Treatment records from various doctors’ visits at the Orange Regional Medical Center

were submitted on behalf of Plaintiff.

        On May 27, 2013, Plaintiff was seen by Dr. Kurt K. Kloss because of a recent episode of

dysuria,4 which was noted to be a recurrent problem. (Tr. 249). Dr. Kloss recorded that Plaintiff

was “[p]ositive for dysuria, hesitancy, urgency, and frequency,” and that “[a]ll other systems

reviewed . . . [were] negative.” (Id.)



3
  Given the number of medical professionals who treated Plaintiff, the Court will summarize his treatment records
chronologically by date of visit and by treatment center.
4
  Dysuria is painful urination. (Tr. 217).

                                                        3
             Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 4 of 36




           On September 14, 2013, Plaintiff was seen by Dr. Steven Piriano for another episode of

dysuria and abdominal pain. (Tr. 254). Plaintiff described his pain as being at a seven out of ten.

(Id.) Plaintiff was “positive” for abdominal pain, abdominal distention, dysuria, hesitancy,

urgency, frequency, decreased urine volume and difficulty urinating, and “[a]ll other systems

reviewed [were] negative.” (Tr. 255). Dr. Piriano also noted a history of prostatitis and the

following impressions:

           1. Massive distention of the urinary bladder which extends out of the pelvis into the lower
           abdomen. The urinary bladder was also markedly distended on the prior exam of 2011.
           Correlate clinically for bladder outlet obstruction. 2. Bullous emphysematous changes in
           both lung bases, grossly unchanged compared to the prior exam. 3. Remainder of the
           examination is unremarkable.

(Tr. 257).

           On December 11, 2013, Plaintiff was seen by Dr. Vohra for abdominal pain and other

similar symptoms he had raised during his prior visits. (Tr. 271). Dr. Vohra noted the following:

           1. Wall thickening of the rectosigmoid junction rectum. 2. Indeterminate lesion in mid
           pole of the left kidney[.] 3. Abnormal appearance the pelvis. There is an irregular lobular
           bladder wall thickening with edema. Primary consideration must be given to epithelial
           neoplasm or cystitis. 4. Large bulla noted at the right lung base.

(Tr. 284).

           Plaintiff was next seen by Dr. Plexousakis on February 15, 2014. (Tr. 296). He

complained of urinary retention, “hematuria, mild lower abdominal pain, and vomiting for the

past 2 days,” and was admitted to the hospital for genitourinary abnormalities. (Tr. 296, 299,

306). Dr. Plexousakis noted “[m]assive distension of the urinary bladder with wall thickening

and large blood clots,” and diagnosed Plaintiff with hematuria.5 (Tr. 318). Plaintiff underwent an



5
    Hematuria is the presence of blood in urine. (Tr. 472).

                                                              4
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 5 of 36




operation performed by Dr. Steven J. Rowe on February 16, 2014. (Tr. 324). Dr. Rowe

performed a cystoscopy, clot evacuation, and bladder biopsy. (Id.) A Foley catheter was

inserted and “left in postoperatively” given the Plaintiff’s massive bladder distention. (Tr. 325).

Pursuant to the bladder biopsy, Plaintiff was further diagnosed with “[u]rothelial mucosa with

chronic cystitis, focal acute cystitis, and associated reactive changes.” (Tr. 326). On February 18,

2014, he was discharged. (Tr. 325).

       On December 24, 2014, Plaintiff was seen by Dr. Rose Anna Roantree. (Tr. 328). He

complained of “chronic lower back pain that [was] mild in severity and ha[d] been intermittent

since onset several years ago.” (Id.) He was given Motrin and discharged the same day. (Tr.

331). On February 12, 2015, he returned to ORMC, again presenting with dysuria for 7 days. (Tr.

343). Less than two months later, on April 4, 2015, he presented again with urinary retention

and an inability to insert his catheter. (Tr. 356). Plaintiff was tested and several abnormalities

were detected in his basic metabolic panel, hepatic function panel, CBC differential, and

urinanalysis. (Tr. 348‐49). Plaintiff was diagnosed with urinary retention and a urinary tract

infection, and he received a Foley catheter. (Tr. 349‐350). He was discharged the same day and

told to follow up with a urologist. (Tr. 351). On July 28, 2015, he presented with similar

symptoms and was diagnosed with hematuria. (Tr. 471).

       On September 2, 2016, Plaintiff was admitted to ORMC after presenting with a severe

abscess and cellulitis in his left arm. (Tr. 497‐98). Various doctors at the medical center

examined him, the abscess was drained, and he was discharged and provided with medication

on September 7, 2016. (Tr. 499‐532). On September 9, 2016, it was noted in Plaintiff’s chart

that the abscess was worsening, was relieved by “nothing,” and was worsened by draining or


                                                 5
            Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 6 of 36




squeezing. (Tr. 540). Plaintiff underwent an incision and drainage procedure to treat the

abscess on September 9, 2016. (Tr. 543).

                2. Crystal Run Health Care (“CRHC”)

           On March 3, 2015, Plaintiff presented for a urinary tract infection after experiencing

pain and burning and was seen by Dr. Rowe. (Tr. 399). Dr. Rowe noted that Plaintiff’s pertinent

history included self‐catheterization. (Id.). Plaintiff rated his pain as being a six out of ten. (Tr.

399). Plaintiff was diagnosed with a urinary tract infection, directed to finish his course of

antibiotics, and further directed to schedule a follow‐up exam in 6 months. (Tr. 401).

           On March 16, 2015, Plaintiff presented with lower back pain and an atonic bladder that

had an onset date of February 17, 2015. (Tr. 238‐247). He was again seen by Dr. Singh, who

noted Plaintiff’s current medications, which included cefadroxil, ciprofloxacin, and a rubber

catheter with directions to administer the self‐catheter every four to six hours. (Tr. 244).

Plaintiff was examined, completed two health questionnaires indicating pain of seven out of ten

and moderate depression, and was referred to Dr. Yeon for a consultation. (Tr. 243‐44, 386).

           On March 19, 2015, Plaintiff had an orthopedic consultation with Dr. Yeon due to his

lower back pain. (Tr. 386). His pain at the time was at a six out of ten. (Tr. 386). Dr. Yeon noted

that “[x]‐rays show multilevel disc degeneration [and] loss of height with osteophyte

formation,” diagnosed Plaintiff with lumbar radiculopathy and possible stenosis spondylosis,

ordered physical therapy, and prescribed Naprosyn, Neurontin, and Zanaflex. (Tr. 388).

           On April 7, 2015, Plaintiff presented with a case of chronic obstructive pulmonary

disease (“COPD”) that began two days earlier and was seen by Dr. Hulse.6 (Tr. 381). Plaintiff’s


6
    COPD is a chronic inflammatory lung disease that causes obstructed airflow from the lungs.

                                                          6
         Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 7 of 36




symptoms included chest pressure and discomfort, dyspnea with exertion, excessive sputum,

productive cough, and purulent sputum. (Tr. 381). Pulmonary function testing showed a mild

obstruction. (Tr. 381). Dr. Hulse’s assessment was that Plaintiff was suffering from asthma

exacerbation, asthma with COPD, and an upper respiratory infection. (Tr. 383). He prescribed

medication and ordered a chest x‐ray. (Tr. 383).

        On April 13, 2015, Plaintiff presented for a follow‐up exam with Dr. Rowe after his April

4, 2015 hospital visit for urinary retention. (Tr. 350‐351, 378). Dr. Rowe noted that the problem

was severe and Plaintiff had previously rated the pain as a seven out of ten, but that Plaintiff

felt fine since his ER visit and the examination was otherwise normal. (Tr. 378‐380). Dr. Rowe

performed a cystoscopy in the office and diagnosed Plaintiff with an atonic bladder. (Tr. 379).

        On May 27, 2015, Plaintiff had an office visit with Dr. Rowe regarding his urinary

retention issues. (Tr. 896). Plaintiff’s urine cultures from May 11, 2015 and May 8, 2015 both

presented findings of e. coli. (Tr. 896). Dr. Rowe noted that Plaintiff had difficulty self‐

catheterizing prior to having a foley catheter placed over a month ago, and he replaced

Plaintiff’s catheter. (Tr. 897‐98).

        On September 1, 2015, Plaintiff saw Dr. Rowe for a consultation, following a referral by

Dr. Maria Karimi, regarding his urinary retention. (Tr. 889). Plaintiff’s cystoscopy from May 27,

2015 was reviewed with “findings of large capacity.” (Tr. 889). Plaintiff’s history of self‐

catheterization was taken into consideration, as were his symptoms of “cloudy urine” and

“hematuria.” (Tr. 889). Dr. Rowe removed Plaintiff’s Foley catheter and advised Plaintiff to

resume intermittent self‐catheterization with a rubber catheter. (Tr. 890‐91).




                                                  7
         Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 8 of 36




        On September 3, 2015, Plaintiff had an office visit with Dr. Yeon regarding his ongoing

lower back pain that radiated into his legs. (Tr. 885). Plaintiff reported that the pain was more

prominent in his left leg than his right, but that Plaintiff had been unable to do physical therapy

due to “social things that have come up.” (Id.). The records note that Plaintiff walked “with an

antalgic gait favoring the left side.” (Id.).

        On October 28, 2015, Plaintiff underwent a rapid oral screening for HIV and tested

negative. (Tr. 748). Plaintiff was tested for hepatitis C on October 30, 2015. (Tr. 749). On

December 7, 2015, Plaintiff underwent more testing related to his hepatitis C test results. (Tr.

752). On December 7, 2015 and December 17, 2015, Dr. Atter Shahid stated in a consult note

that Plaintiff had tested positive for hepatitis C and “present[ed] for HCV.” (Tr. 855, 860).

        On February 8, 2016, Dr. Anousheh Ghezel‐Ayagh recommended Plaintiff begin hepatitis

C treatment. (Tr. 844). On February 16, 2016, Plaintiff’s pharmacy called asking for physician

approval for Plaintiff’s medication. (Tr. 843). On March 2, 2016, Dr. Ghezel‐Ayagh wrote a letter

stating the current treatment recommended for Plaintiff. (Tr. 841).

        On April 22, 2016, Plaintiff had an MRI of his lumbar spine. (Tr. 755). The MRI found

straightening of the normal lumbar lordosis, moderate L4‐L5 and L5‐S1 degenerative disc

disease, and mild L1‐L2 degenerative disc disease. (Tr. 755). The MRI also indicated disc bulging

with mild central canal stenosis at L1‐L2, mild bilateral facet arthropathy at L3‐L4, and mild disc

bulging at L4‐L5 that “indent[ed] the ventral thecal sac.” (Tr. 755). The MRI also revealed

“posterior ligamentous hypertrophy and bilateral facet arthropathy,” as well as “mild/moderate

bilateral spondylotic neural foraminal narrowing, left are [sic] then right.” (Tr. 755). The MRI

showed bilateral renal cysts as well. (Tr. 755). The impression stated that the MRI indicated


                                                 8
         Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 9 of 36




“[m]ultilevel lumbar degenerative disc disease with mild central canal stenosis at L1‐L2.” (Tr.

755).

        On May 12, 2016, Plaintiff called to request the results of his MRI, which he had

undergone two weeks prior. (Tr. 835). Plaintiff reported that he was attending physical therapy

at “Dolson Ave Medical” and that the physical therapists needed his MRI results. (Tr. 835).

        On June 6, 2016, Dr. Ghezel‐Ayagh noted that they “need[ed] to restart the process for

preapproval from scratch” because Plaintiff’s previous lab results for hepatitis C were more

than 6 months old. (Tr. 831). Dr. Ghezel‐Ayagh noted that Plaintiff needed to come in for

another lab report and that Plaintiff or his caseworker needed to be contacted in order to

schedule this lab visit. (Tr. 831).

        Plaintiff had an appointment with Dr. Yeon on June 16, 2016. (Tr. 823). The appointment

notes recorded that Plaintiff visited because of his low back pain, which was persistent and

radiated into his legs. (Tr. 826, 828). Plaintiff previously had an MRI to examine his low back

pain, but wished for further evaluation. (Tr. 828). Dr. Yeon reviewed the prior MRI results with

Plaintiff, and Plaintiff agreed to consider an epidural cortisone injection to treat his pain. (Tr.

829).

        On June 23, 2016, a nurse called Plaintiff’s case manager, stating Plaintiff needed to

come in and sign a form so that a doctor could proceed with an “external appeal” and should

schedule a lab appointment. (Tr. 820, 822). A few days later, on June 27, 2016, Plaintiff called to

coordinate signing the appeal paperwork and to schedule a lab appointment for June 29. (Tr.

820). On June 29, 2016, Plaintiff had a “draw” done to examine his hepatitis C status. (Tr. 756).




                                                  9
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 10 of 36




       On August 11, 2016, Plaintiff underwent an “XR” of the cervical spine after ongoing

complaints of neck pain. (Tr. 758). The results indicated that there was a “1mm posterior

subluxation present at C3‐C4 and C4‐C5 in neutral and in extension only, reducing when in

flexion.” (Tr. 758). The impression noted that there were “[g]rade 1 subluxations at C3‐C4 and

C4‐C5 in neutral and in extension.” (Tr. 758). Plaintiff also had an office visit that day, during

which he complained of cervical spine pain and “bilateral arm radiating pain [with] no specific

trauma.” (Tr. 816). Plaintiff reported that this pain had been present for two months and

requested further evaluation. (Tr. 816).

       On September 8, 2016, Plaintiff missed an appointment. (Tr. 811). The day after that,

September 9, 2016, Plaintiff had a “[f]ollow up of morbid obesity” and presented for a dressing

change of an infected wound on his left arm. (Tr. 804, 808). The following day, September 10,

2016, Plaintiff had his wound dressing removed and replaced. (Tr. 798).

       On September 12, 2016, Plaintiff called stating that he had visited “woundcare” and was

told to cancel his follow up visit. (Tr. 797). Plaintiff wanted to know if cancelling his follow up

appointment was “ok” and was advised to keep the appointment. (Tr. 797). Three days later,

September 15, 2016, Plaintiff had an office visit to treat “HCV” and an abscess on his left arm.

(Tr. 793). Plaintiff had been hospitalized the previous week for this problem and the abscess

was “I&D and drained.” (Tr. 793). Plaintiff was discharged with antibiotics and had two days of

the antibiotic course left at the time of the appointment. (Tr. 793).

       On September 19, 2016, Plaintiff had an office visit with Dr. Howard Karpoff to treat an

abscess on his left arm, which he reported had been swelling for “a few days.” (Tr. 783).

Plaintiff stated that he believed he had been bitten by something, and had stuck the bite with


                                                  10
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 11 of 36




“a ‘sewing needle’” to treat it. (Tr. 783). The pain and swelling had increased after this, and

Plaintiff wanted the abscess to be drained. (Tr. 783). Dr. Karpoff noted that “copious amounts

of seropurulent fluid” were expressed from the abscess, and that a culture was sent to be

analyzed. (Tr. 783).

       On September 21, 2016, Plaintiff had an office visit with Dr. Thomas Booker to evaluate

his neck and low back pain. (Tr. 773). Plaintiff reported that the low back pain began 25 years

ago, and that his neck pain began 6 years ago. (Tr. 773). Plaintiff described his pain as a six out

of ten, and explained that it was characterized by “stabbing, sharp, numbness, weakness,

tightness and tingling.” (Tr. 773). Plaintiff reported that his pain was exacerbated by standing

and by sitting, and was relieved by heat. (Tr. 773). Plaintiff stated that he had tried physical

therapy previously and was currently on medication to manage the pain. (Tr. 773). Plaintiff also

said that the pain radiated down both of his legs and into both of his arms. (Tr. 773). Dr. Booker

noted that the pain in Plaintiff’s back and legs was from “bulging” at L4‐5 and that the pain and

numbness in his hands were “likely from CTS,” or Carpal Tunnel Syndrome. (Tr. 775).

       On September 26, 2016, Plaintiff called to request an electronic script for wrist splints

“to sleep at night.” (Tr. 771). On September 30, 2016, Plaintiff underwent nerve conduction

studies. (Tr. 766). His chief complaints were listed as neck pain and numbness in both hands.

(Tr. 766). All of the nerve conduction studies were within normal limits, as were Plaintiff’s “F

Wave latencies.” (Tr. 768). All of Plaintiff’s examined muscles showed “no evidence of electrical

instability.” (Tr. 768). Under “impressions,” examiners noted that “[t]his [was] a normal study”

and that the examinations showed “[t]here is no electrodiagnostic evidence of

mononeuropathy, peripheral neuropathy, cervical radiculopathy, and myopathy.” (Tr. 768).


                                                 11
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 12 of 36




        On November 16, 2016, Plaintiff called to state that Medicaid “Transportation” would

be faxing a medical transportation form. (Tr. 765). Plaintiff stated that he could not take the

bus, as it was too far from the medical office. (Tr. 765). Plaintiff also expressed that

Transportation “[n]eed[ed] to know why he can[’]t walk.” (Tr. 765). On November 23, 2016,

“Phil for Access for the Living” called to confirm that Transportation had faxed over a form for

Dr. Booker to fill out regarding Plaintiff’s chronic back pain and difficulty walking long distances.

(Tr. 764).

        Plaintiff underwent an MRI of the cervical spine on December 27, 2016. (Tr. 759). The

radiologist made findings that the cervical vertebrae demonstrated normal height, and that at

C4‐C5 there was “grade 1 retrolisthesis.” (Tr. 759). The findings also noted that “[t]he facets”

were well aligned, and that at C6‐C7 there were “endplate osteophytes and disc space

narrowing.” (Tr. 759). There was also a “paracentral herniated protrusion without stenosis” at

C2‐C3, “left paracentral herniated protrusion results in mild left neural foramina stenosis” at

C3‐C4, “disc bulge osteophyte complex and left paracentral herniated protrusion results in mild

central canal and mild left neural foramina stenosis” at C4‐C5, “disc bulge osteophyte complex”

resulting in “mild central canal and moderate left neural foramina stenosis” at C5‐C6, and “disc

bulge osteophyte complex” resulting in “mild central canal and mild bilateral neural foramina

stenosis” at C6‐C7. (Tr. 759). The radiologist’s impression noted that these findings showed “C3‐

C7 degenerative disc disease and spondylosis” resulting in “mild to moderate stenosis.” (Tr.

759).




                                                 12
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 13 of 36




            3. Access Supports for Living

       Plaintiff’s records at Access Supports for Living date from September 2015 through

2017. (Tr. 660). Access Supports for Living appointment records showed that Plaintiff had a few

appointments in 2008, and frequent appointments starting in September 2015 through June

2016. (Tr. 682‐83). On September 14, 2015, Plaintiff completed a “PROS Screening and

Admission Note” with Access Supports for Living. (Tr. 704). The goal of admission to PROS was

to provide Plaintiff with “daily structured group support for development of healthy coping

skills to manage anxiety and depression while maintaining sobriety and independent living.” (Tr.

704). The form noted that Plaintiff would see “CRS” four days a week for two months and

would see “CL” for “weekly counseling and symptom management group support,” “biweekly

individual counseling,” and “monthly medication management” with a psychiatrist for two

months. (Tr. 705).

       On September 16, 2015, Plaintiff completed the Access Supports for Living Substance

Use/Addictive Behaviors assessment. (Tr. 706). The assessment noted that the last time Plaintiff

used heroin had been in April 2015, and that when Plaintiff was using heroin, he used 3 bags a

day. (Tr. 706). Plaintiff estimated he smoked “about 10” cigarettes a day. (Tr. 706). The

assessment noted that Plaintiff only reported heroin and tobacco use, but previous data

indicated marijuana dependency and alcohol use as well. (Tr. 707). The assessment noted that a

clinician would explore this discrepancy and “work closely with other supports from Resotartive

[sic] Man.” (Tr. 707). The assessment also noted that Plaintiff’s previous suicide attempts in

2006 and 2009 were after significant losses in his life and were impulsive overdoses. (Tr. 709).

Although Plaintiff denied having received previous clinical services at Access Supports for Living,


                                                13
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 14 of 36




the assessment noted that there were records of Plaintiff in the computer system from several

years ago. (Tr. 710). The assessment noted that Plaintiff “appeared very motivated to engage in

treatment.” (Tr. 711). Plaintiff’s prognosis was listed as “guarded.” (Tr. 716).

        On February 9, 2016, Plaintiff had an appointment with Access Supports for Living,

during which time a Psychopharmacology Psychotherapy Progress Note with Evaluation and

Management form was completed. (Tr. 717). Plaintiff supported a stable mood, but requested a

transfer to a clinic and complained of right shoulder pain. (Tr. 717). Plaintiff reported that he

was “awaiting to see” an orthopedic surgeon to resolve the shoulder pain. (Tr. 718).

        On March 8, 2016, another Psychopharmacology Psychotherapy Progress Note with

Evaluation and Management form was completed during Plaintiff’s appointment. (Tr. 719).

Plaintiff reported “increased dysphoria and anxiety” related to stress regarding his food stamp

benefits. (Tr. 719). Plaintiff was still waiting to see an orthopedic surgeon for his shoulder pain.

(Tr. 720).

        On April 1, 2016, Plaintiff completed a comprehensive assessment with Access Support

for Living. (Tr. 661). This assessment stated that Plaintiff’s developmental history “include[d]

developmental and functioning, sensory and speech problems, [as well as] hearing and

language problems.” (Tr. 662). The assessment also noted two previous suicide attempts, one in

2006 and one in 2009, for which Plaintiff sought inpatient treatment programs previously. (Tr.

664). The assessment also recorded Plaintiff’s ongoing depression, for which he was undergoing

outpatient treatment, and two heroin‐related inpatient treatments, one at the Richard C. Ward

Addiction Treatment Center and one at “Restorative.” (Tr. 664). Plaintiff reported having last

used heroin in October 2015. (Tr. 673).


                                                 14
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 15 of 36




       The assessment also noted that Plaintiff reported chronic back pain, as well as

“untreated” hepatitis C, and that Plaintiff was “going for [an] MRI” regarding the back pain. (Tr.

666,669). The assessment noted that Plaintiff needed help managing his anxiety and that

additional “coping/symptom management skills” “[w]ouldn’t hurt.” (Tr. 668).

       On April 16, 2016, Plaintiff’s progress notes observed that he reported his medication

was helpful and that he had no side effects. (Tr. 721). On April 27, 2016, Plaintiff reported that

he had discontinued use of marijuana and heroin and found his ongoing treatment at

Restorative Management helpful. (Tr. 678). Plaintiff reported smoking a pack of cigarettes a day

and was “in the contemplation stage” of quitting.” (Tr. 679). Plaintiff’s affect was described as

“constricted.” (Tr. 724).

       On May 25, 2016, Plaintiff had a follow up appointment. (Tr. 726). During this

appointment, Plaintiff’s chief complaint was that he needed a medication refill and was

frustrated by ongoing nerve pain. (Tr. 726). Plaintiff reported feeling frustrated that his pain

specialist was not doing more to help him, but denied any feelings of hopelessness. (Tr. 726).

Plaintiff also reported that his sleep was interrupted due to pain. (Tr. 726).

       On April 6, 2017, Licensed Medical Social Worker (“LMSW”) Phil Joseph of Access

Supports for Living completed a Medical Source Statement for Psychiatric Disorders for Plaintiff.

(Tr. 727‐33). The statement covered the period of September 14, 2015 through April 7, 2017.

(Tr. 727). LMSW Joseph listed Plaintiff’s diagnosis as “Adjustment Disorder [with] Anxiety [and]

Depressed Mood,” “Major Depressive Disorder – Moderate,” and “Opioid Use Disorder –

Severe.” (Tr. 727). He noted that Plaintiff’s impairments had “already lasted, or can . . . be

expected to last, for a minimum of 12 months,” and that Plaintiff’s psychiatric conditions


                                                 15
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 16 of 36




exacerbated Plaintiff’s experience of pain caused by physical conditions. (Tr. 728‐29). He also

reported that, on average, Plaintiff would likely be absent from work more than 4 days a month

because of his impairments or treatment. (Tr. 729).

       LMSW Joseph further indicated that Plaintiff had mild limitations in understanding,

remembering, or applying information and adapting or managing himself. (Id.). He reported

that Plaintiff had moderate limitations in “concentration, persistence or maintaining pace

resulting in failure to complete tasks in a timely manner.” (Tr. 730). He also specified that

Plaintiff experienced episodes of deterioration or decompensation that required Plaintiff to

withdraw from a situation or experience an exacerbation of symptoms repeatedly, on three or

more occasions. (Tr. 731). He stated that Plaintiff had mild difficulties in handling conflicts with

others, regulating emotions and controlling his behavior, and maintaining personal hygiene. (Tr.

731‐32).

       Based on Plaintiff’s psychiatric status, LMSW Joseph indicated that Plaintiff would have

mild limitations in understanding, remembering, and carrying out instructions; moderate

limitations in his ability to respond to customary work pressure; marked limitations in his ability

to satisfy an employer’s normal quality, production, and attendance standards; marked

limitations in his ability to perform simple tasks on a sustained basis in a full‐time work setting;

and extreme limitations in his ability to perform complex tasks on a sustained basis in a full‐

time work setting. (Tr. 732).

            4. Richard C. Ward Addiction Treatment Center

       Plaintiff was admitted to the Richard C. Ward Addiction Treatment Center (“RCWATC”)

November 2, 2015. (Tr. 583). RCWATC noted that the reason for Plaintiff’s self‐referral was that


                                                 16
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 17 of 36




Plaintiff had been “unable to manage his cravings for IV heroin” and had been “self‐

medicat[ing] back pain and physical discomfort with other drugs including crack cocaine” during

the past month. (Tr. 583‐84). While he had no history of overdose, Plaintiff reported using

heroin, his primary drug of choice, three to six times a week, and smoking one pack of

cigarettes per day. (Tr. 585). Plaintiff also reported that he started using heroin three years

prior, marijuana 15 years prior, and cocaine two years prior. (Tr. 585). RCWATC noted that

Plaintiff had a history of depression and had arthritis. (Tr. 585).

       Plaintiff reported having “several sober supports,” but indicated that his drug use

impacted his social life and exacerbated his depression. (Tr. 587, 589). Plaintiff told RCWATC

that he used drugs to manage his back pain. (Tr. 589). He reported that he was charged with

possession in April and also stated that he had been homeless for a period of five years, but

was presently living in emergency housing. (Id.). RCWATC noted that Plaintiff attended an

outpatient mental health clinic from August 2015 to the present date to treat his depression

and had spent time in an inpatient program in 2009. (Tr. 590). Plaintiff listed his back injury and

his depression as the imminent stressors in his life. (Id.). RCWATC recorded that Plaintiff

expressed a desire to do physical therapy to treat his back pain. (Tr. 592). RCWATC described

Plaintiff as looking older than his age and noted that Plaintiff said he was overwhelmed by his

treatment plan and frequently got panic attacks when he was “like this.” (Tr. 597). Under

“Diagnostic Impressions,” RCWATC listed that Plaintiff suffered from “Opiate, nicotine

dependence,” “Mixed Anxiety and Depressive Disorder,” and “Urinary Bladder Dysfunction,”

and was “Hepatitis C +.” (Tr. 597). Plaintiff was discharged from RCWATC on November 12,

2015, after ten days of treatment. (Tr. 601). His discharge form noted that Plaintiff was to


                                                 17
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 18 of 36




receive more care at “Occupations, Inc. – Access for Living and Restorative Management,” and

that Plaintiff became “overly anxious” during his inpatient experience despite “demonstrated

improvement in self‐awareness and recovery planning.” (Tr. 601).

            5. Cornerstone Family Healthcare

       Plaintiff began treatment at the Center for Recovery at Cornerstone Family Healthcare

on November 16, 2015. (Tr. 605). Plaintiff reported on his intake form that he has felt like he

should cut down on his drinking or drug use before, and he has felt bad or guilty about his

drinking or drug use. (Tr. 605). Plaintiff also reported that he has had a drink or used drugs first

thing in the morning “to steady [his] nerves or to get rid of a hangover.” (Tr. 605). Plaintiff also

reported feeling nervous and “so depressed that nothing could cheer [him] up[] a little of the

time” during the past thirty days; and hopeless, restless or fidgety, and worthless “some of the

time.” (Tr. 605). Plaintiff reported that it had felt like “everything was an effort[] all of the time”

during the past thirty days. (Tr. 605). Plaintiff scored an 18 on the intake assessment, which is in

the “mild to moderate” range, indicating that Plaintiff is likely to have a mild to moderate

mental health disorder. (Tr. 605). Plaintiff also stated that he had last used heroin on November

15, 2015. (Tr. 606‐07). Plaintiff was admitted to the Outpatient Rehabilitation program because

he met the criteria of having an inadequate social support system. (Tr. 608).

       On December 4, 2015, Plaintiff had a psychosocial assessment at Cornerstone Family

Healthcare. (Tr. 613). The assessment noted that Dr. Branche would be working with Plaintiff

and Plaintiff’s counselor for “suboxone maintenance” would be Catherine Crecco. (Id.). Plaintiff

reported last using heroin on November 15, 2015. (Id.). Plaintiff reported having three to four

hours a day of free time and enjoying fishing and walking during this time. (Tr. 616). The goal of


                                                  18
         Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 19 of 36




Plaintiff’s treatment was to “maintain the coping skills to use when experiencing high risk

situations or cravings” by March 3, 2016. (Tr. 618). Plaintiff was listed as having an opiate and

nicotine dependency, hepatitis C, bladder problems, and “medical issues,” and lacking a sober

support network. (Tr. 619).

        Plaintiff’s urine was tested several times over the course of this treatment, including on

December 4, 2015, December 29, 2015, January 12, 2016, January 19, 2016, March 1, 2016,

March 16, 2016, April 6, 2016, April 26, 2016, and May 6, 2016. (Tr. 621, 624, 628, 632, 635,

638, 642, 646, 651).

              6. Industrial Medicine Associate, P.C.

        On April 26, 2017, Plaintiff had an internal medicine examination with Jay Dinovitser,

D.O., following a referral by the Division of Disability Determination for an internal medicine

examination. (Tr. 734). Plaintiff reported experiencing cervical spine pain since 2010, with

worsening symptoms over time. (Id.). Plaintiff described his cervical spine pain as constant,

severe, sharp, and radiating to his shoulders. (Id.). He also reported lower back pain that started

in 2000 and had worsened over time. (Id.). He said his lower back pain was constant, severe,

and aching. (Id.). He further specified that his lower back pain, at times, radiated into the backs

of his legs. (Id.).

        Plaintiff also reported having COPD since 2015 that worsened over time and suffering

from shortness of breath when walking “a few blocks” or climbing two flights of stairs. (Id.).

Plaintiff had no history of COPD hospitalizations. (Id.). Plaintiff also noted having hepatitis C

since 2015, but stated that he had no symptoms. (Id.). Plaintiff also reported “having an atonic

bladder where he has to self‐catheterize” since 2015. (Id.). Plaintiff explained that he did “not


                                                 19
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 20 of 36




urinat[e] in a normal way,” but did not have dysuria, as he self‐catheterized. (Id.). Plaintiff

reported a “foul odor of urine” and had an appointment scheduled with a Dr. Rowe to

investigate the possibility of a urinary infection. (Id.).

        Plaintiff stated that he could sit and stand for 45 minutes and walk for 30 to 45 minutes.

(Id.). He also reported that he could climb two flights of stairs, but did so slowly and with

difficulty. (Id.). Plaintiff stated he had “severe difficulty” in bending and the ability to lift a half

gallon of milk. (Id.). Plaintiff reported cooking once a day and cleaning four times a week with

assistance. (Tr. 735). Plaintiff said he did his shopping once a month with assistance, showered

by himself five times a week, and dressed himself daily. (Tr. 735). Dr. Dinovitser noted that

Plaintiff “ambulate[d] with a moderately slow gait, looking at the floor when he walk[ed],” and

that Plaintiff was unable to walk on his toes and could only walk on his heels with difficulty. (Tr.

736).

        Dr. Dinovitser also noted that Plaintiff’s blood pressure was elevated, and that Plaintiff

could “[s]quat 50% of full with holding onto objects with both hands with difficulty.” (Tr. 735‐

36). Dr. Dinovitser stated that although Plaintiff’s cervical spine showed full flexion, there was

“mild tenderness present.” (Tr. 736). Plaintiff’s lumbar spine also exhibited mild tenderness. (Tr.

737). Dr. Dinovitser noted that Plaintiff exhibited “3/5” strength in the upper and lower

extremities but that he believed Plaintiff did not use his full effort. (Tr. 737). Dr. Dinovitser also

noted “mild clubbing” of the extremities and mild “non‐pitting edema” of the ankles. (Id.). Dr.

Dinovitser diagnosed Plaintiff with cervical spine pain, low back pain, COPD, hepatitis C, atonic

bladder, and hyperlipidemia. (Id.). Dr. Dinovitser believed Plaintiff’s prognosis to be fair. (Id.).




                                                   20
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 21 of 36




       The examination indicated that Plaintiff had moderate limitations in pushing and pulling,

marked limitations in bending, moderate limitations in lifting and carrying, mild limitations in

sitting, and moderate limitations in standing, walking, and stair climbing. (Tr. 737‐38).

       D. Non‐Medical Evidence

           1. Plaintiff’s Testimony

       Plaintiff testified, during questioning by his attorney, that he lived in New York and had

been at his current address for 18 months. (Tr. 37). Prior to living at his current address, he was

homeless for five years. (Id.) He explained that he was not employed and last worked in 2008 as

an independent contractor/painter. (Tr. 38). This involved work such as interior and exterior

painting, scraping before painting, priming, and fixing moldings. (Tr. 39). His previous work

experience also included working in construction, factories, and other temporary work. (Tr. 38).

He often worked eight hours per day. (Id.) Plaintiff said that he was diagnosed with chronic

back pain, chronic neck pain, COPD, asthma, an atonic bladder, and also suffered from

depression and anxiety. (Tr. 39). He stated that he was recovering from opioid dependence,

attended treatment for 11 months, and was on suboxone. (Tr. 40). He said he saw a counselor

twice a month, who regulated his suboxone use and administered urine tests. (Id.)

       Plaintiff explained that his atonic bladder was due to him ripping his bladder, which

caused him to be hospitalized for three days. (Id.). As a result, he had to use a catheter every

four hours; this took 10‐15 minutes each time. (Tr. 40, 49). Regarding his anxiety and

depression, he testified that he saw a therapist once a week and also saw a psychiatrist. (Tr.

40). He explained that he has suffered from anxiety and depression for approximately ten years




                                                21
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 22 of 36




and, to the best of his recollection, had been hospitalized twice for these conditions in 2006

and 2009. (Tr. 40‐41).

       Regarding his chronic neck and back pain, Plaintiff stated that he saw Dr. Booker for

pain management and did physical therapy. (Tr. 41). Plaintiff said the physical therapy sessions

“did absolutely no good.” (Id.) He then described his COPD symptoms by explaining that he had

to use an inhaler, experienced shortness of breath, and sometimes had a very hard time

breathing. (Id.)

       In addition to suboxone, Plaintiff said he took Wellbutrin, Trazodone for sleep, and

medication for high cholesterol. (Tr. 41‐42). He experienced side effects from the medication,

which included “shakes,” fatigue, feeling very hot, and trouble thinking. (Tr. 42). He explained

that he did not sleep well, could not sleep on his back or stomach, and as a result, woke up

every hour because his arms and hands went numb due to sleeping on his side. (Id.) Plaintiff

said that he could not sit or stand for more than 45 minutes without experiencing pain. (Tr. 42‐

43). He did most of his housework but had a friend visit a couple of days per week to help him.

(Tr. 43). He did his own grocery shopping but had to stop at least three or four times during the

walk due to shortness of breath, which was helped with an asthma pump. (Id.) He used a cart to

transport groceries because he could not carry much weight. (Id.)

       When the ALJ began questioning Plaintiff, Plaintiff stated his weight had increased

significantly due to his medications. (Tr. 44). Plaintiff explained that he lived alone in a second‐

floor apartment, for which he received housing assistance, and had to climb approximately 20

steps to reach his apartment. (Tr. 45, 46). He had difficulty climbing the stairs and had to use

the hand railing to go up the steps. (Tr. 45).


                                                 22
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 23 of 36




       Plaintiff explained that his highest level of education was high school. (Id.) He explained

that he had not had consistent work since 2008 because he entered a shelter and lived off of

unemployment benefits. (Tr. 46). After his unemployment ran out in 2010, he became

homeless until 2015, at which point he was able to get into a shelter. (Tr. 46‐47). Plaintiff then

explained that his medications helped with his pain and symptoms “to a certain point” but that

he was still in pain with the medication. (Tr. 47). Regarding his mental condition, he said that he

got easily frustrated, became unable to “cope with things,” had trouble with his memory, and

experienced anxiety due to his pain and inability to find a method to control it. (Tr. 48). Plaintiff

said he occasionally had trouble being around other people. (Id.) He explained that he could

read, watch television, and use a computer, but had to get up frequently to help with his pain.

(Tr. 48‐49).

       Plaintiff testified that he was “lucky if he [could] carry a little bit over five pounds”

because doing so caused pain in his arms and pressure on his neck and down into his back. (Tr.

50). He could walk approximately three blocks, but doing so took a long time. (Id.) He could sit

for 30‐45 minutes at a time before having to get up and walk around due to pain. (Tr. 51). He

sometimes had difficulty getting dressed in the morning. (Id.) He did not participate in any

clubs, activities, or hobbies. (Tr. 52). He cooked for himself but nothing that took a long time.

(Id.). He did his own laundry using a push cart at a laundromat two blocks away, and a friend

handled most of his cleaning during visits three times per week. (Tr. 53).

       Plaintiff testified that he smoked but was trying to quit. (Id.) Regarding his asthma and

COPD, he stated that various things triggered symptoms such as walking too far, fumes, odors,

dust, and gases. (Tr. 53‐54). As a result, he tried to stay away from chemicals. (Tr. 54).


                                                 23
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 24 of 36




           2. Vocational Expert Testimony

       The ALJ first asked the VE about an individual with Plaintiff’s age, education, and work

experience but the residual functional capacity (“RFC”) of, inter alia, (a) lifting and carrying 20

pounds occasionally, (b) standing and walking for four hours a day, (c) sitting for six hours a day,

(d) not being able to climb ladders, ropes, or scaffolds, (e) avoiding concentrated exposures to

odors, dusts, fumes, and gases, and (f) understanding, remembering, and carrying out only

simple, routine, repetitive, non‐complex tasks. (Tr. 56). The VE testified that such an individual

with that RFC would not be able to perform Plaintiff’s past work as a painter. (Id.) The VE

further testified, however, that such an individual could still perform clerical work, for example,

as a photocopy machine operator, collator operator, or marker. (Tr. 56‐57). The ALJ then asked

about an individual with the same limitations but that also needed to take unscheduled breaks

possibly resulting in being off‐task for more than fifteen percent of the day. (Tr. 56). The VE

admitted that no past work or jobs in the national economy would be available if the individual

had to take such breaks. (Tr. 57).

       The ALJ then presented a hypothetical RFC of an individual with, inter alia, (a) lifting and

carrying 10 pounds occasionally, (b) standing and walking for two hours a day, (c) sitting for six

hours a day, (d) not being able to climb ladders, ropes, or scaffolds, (e) avoiding concentrated

exposures to odors, dusts, fumes, and gases, and (f) understanding, remembering, and carrying

out only simple, routine, repetitive, non‐complex tasks. (Id.) The VE testified that such an

individual also could not work as a painter, but could find work sedentary work, including as a

food and beverage order clerk, call out operator, or document preparer. (Tr. 57‐58). As with the

previous hypothetical, the VE then testified that such an individual could not perform any past


                                                 24
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 25 of 36




work or jobs in the national economy if faced with the additional limitation of needing to take

unscheduled bathroom breaks resulting in being off‐task for more than fifteen percent of the

workday. (Tr. 58).

        Plaintiff’s attorney then examined the VE by asking a single question about whether the

three sedentary jobs mentioned (order clerk, call out operator, and document preparer) require

transferable skills. (Tr. 59). The VE responded that they do not. (Id.)

 III.   Analysis

        A. Applicable Legal Principles

           1. Standard of Review
        A motion for judgment on the pleadings should be granted if the pleadings make it clear

that the moving party is entitled to judgment as a matter of law. However, the Court’s review of

the Commissioner’s decision is limited to an inquiry into whether there is substantial evidence

to support the findings of the Commissioner and whether the correct legal standards were

applied. Substantial evidence is more than a mere scintilla but requires the existence of

“relevant evidence as a reasonable mind might accept as adequate to support a conclusion,”

even if there exists contrary evidence. Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004); see

also Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir. 1990). This is a “very deferential standard of

review.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012). The Court may not

determine de novo whether Plaintiff is disabled but must accept the ALJ’s findings unless “a

reasonable factfinder would have to conclude otherwise.” Id.




                                                 25
       Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 26 of 36




           2. Determination of Disability
       To be awarded disability benefits, the Social Security Act requires that one have the

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. § 416.905(a). The ALJ makes this determination through a five‐

step evaluation process, for which the burden rests on the Plaintiff for the first four steps; only

after all four steps are satisfied does the burden then shift to the Commissioner for the final

step. 20 C.F.R. § 416.920.

       First, the ALJ must determine that Plaintiff is not currently engaged in substantial gainful

activity. Second, the ALJ must find that Plaintiff’s impairment is so severe that it limits her

ability to perform basic work activities. Third, the ALJ must evaluate whether Plaintiff’s

impairment falls under one of the impairment listings in 20 C.F.R. Pt. 404, Subpart P, Appendix

1 (“Listings”) such that she may be presumed to be disabled. Absent that, the ALJ must then

determine the claimant’s RFC, or her ability to perform physical and mental work activities on a

sustained basis. Fourth, the ALJ then evaluates if Plaintiff’s RFC precludes her from meeting the

physical and mental demands of her prior employment. If Plaintiff has satisfied all four of these

steps, the burden then shifts to the Commissioner to prove that based on Plaintiff’s RFC, age,

education, and past work experience, Plaintiff is capable of performing some other work that

exists in the national economy.




                                                 26
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 27 of 36




       B. The ALJ’s Decision
       ALJ Singh issued an unfavorable decision to Plaintiff upon applying the five‐step process.

(Tr. 14‐26). After finding that Plaintiff had not engaged in substantial gainful activity since the

application date, ALJ Singh found that Plaintiff suffered from the following severe impairments:

dysuria, COPD, asthma, atonic bladder, cervical and lumbar degenerative disc disease with

radiculopathy, depression, and substance abuse. (Tr. 16). At the third step, ALJ Singh found that

Plaintiff’s severe impairments did not meet the criteria of any of the Listings such that he would

be considered presumptively disabled. (Id.)

       ALJ Singh then found that Plaintiff had the RFC to perform light work with the following

limitations:

              Plaintiff can lift and carry twenty pounds occasionally and ten pounds frequently;

              Plaintiff can sit six hours in an eight‐hour workday and stand and/or walk four

               hours in an eight‐hour workday;

              Plaintiff can never climb ladders, ropes, and scaffolds;

              Plaintiff can occasionally balance, stoop, kneel, crouch, crawl, and climb ramps

               and stairs;

              Plaintiff must avoid concentrated exposure to odors, dusts, fumes, and gases;

              Plaintiff is limited to understanding, remembering, and carrying out simple,

               routine, repetitive, non‐complex tasks.

(Tr. 18‐19). In making this determination, ALJ Singh did not fully credit Plaintiff’s subjective

reports of his limitations after finding that Plaintiff’s testimony was inconsistent with the

medical evidence in the record. (Tr. 19). Specifically, the ALJ found that Plaintiff had “not


                                                 27
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 28 of 36




generally received the type of medical treatment one would expect for a totally disabled

individual,” and stated that the treatment had been “essentially routine and/or conservative in

nature, consisting primarily of medication management and physical therapy.” (Tr. 22). ALJ

Singh further found that Plaintiff’s medications had been relatively effective at controlling

Plaintiff’s symptoms, that the record did not support his claim of various side effects from their

use, and that he “has not provided convincing details regarding factors which precipitate the

allegedly disabling symptoms, claiming that the symptoms are present ‘constantly’ or all of the

time.” (Id.)

       ALJ Singh also explained that Plaintiff’s admitted abilities and daily living activities

supported her RFC determination, as they were “not limited to the extent one would expect,

given the complaints of disabling symptoms and limitations.” (Id.) Moreover, she highlighted

Plaintiff’s testimony in which he said that “he stopped working because his employer ran out of

work, not due to his medically determinable impairments.” (Id.)

       The ALJ also gave some weight to consultative examiner Dr. Dinovitser’s opinion that

Plaintiff had moderate limitations in lifting, carrying, pushing, pulling, standing, walking, and

climbing; marked limitations in bending; and mild limitations in sitting. (Tr. 22‐23). The ALJ

noted Dr. Dinovitser’s findings were based on a single personal examination and that he was

not able to review the entire record before rendering an opinion. (Tr. 23). Given the record as a

whole, ALJ Singh stated that the reductions to standing, walking, and the postural limitations

were “over‐restrictive” and that Dr. Dinovitser also “did not accommodate [Plaintiff’s]

respiratory impairments with environmental limitations.” (Id.)




                                                 28
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 29 of 36




       ALJ Singh gave some weight to LMSW Joseph’s opinion that Plaintiff’s psychiatric

symptoms exacerbated his pain or other physical symptoms; that he would have mild

limitations understanding, remembering, or applying information; no limitations interacting

with others; moderate limitations with concentrating, persisting, or maintaining pace; mild

limitations with adaptation; mild limitations in handling conflicts with others, regulating

emotions, maintaining personal hygiene, and understanding remembering, and carrying out

instructions; extreme limitations to performing complex tasks on a sustained full‐time basis;

marked limitations in satisfying normal quality, production, and attendance standards and

performing simple tasks on a sustained full‐time basis; and moderate limitations in responding

to customary work pressure. (Tr. 23). The ALJ found that the medical record partially supported

LMSW Joseph’s opinion, but that it did not “reflect the limitations to performing simple tasks or

satisfying production and attendance standards[.]” (Id.) Further, ALJ Singh found the opinion

“somewhat internally inconsistent” because the “specific limitations provided [were] not

consistent with the overall mild to moderate general limitations provided in the same

opinion[.]” (Id.)

        ALJ Singh gave little weight to the GAF assessments given in September 2015 and

December 2015. (Id.) She stated:

       GAF scores are not very reliable or persuasive regarding a person’s overall mental
       functioning because they are subjective and based on a single interaction as opposed to
       the entirety of the longitudinal medical record, and can vary widely from date to date.
       GAF scores represent snapshots at particular moments in time, which are often rather
       context‐driven, with no inferable longitudinal pattern. No narrative explanations
       describing how the providers came to these GAF score[s] was included, rendering the
       opinions vague and conclusory. The scores also only cover the period of September to
       December 2015, so I do not find them to be very persuasive as to the claimant’s persistent
       mental functioning level.


                                                29
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 30 of 36




(Tr. 23‐24).

       Based on this RFC and the VE’s testimony, The ALJ concluded that Plaintiff was capable

of “making a successful adjustment to other work that exists in significant numbers in the

national economy.” (Tr. 25‐26). Accordingly, the ALJ found that Plaintiff was not disabled. (Tr.

26).

       C. Analysis of the ALJ’s Decision
       Plaintiff has not filed or served any opposition to the Commissioner’s Motion for

Judgement on the Pleadings or requested an extension of time in which to file and serve

opposition papers. However, I consider the merits of the Commissioner’s motion despite

Plaintiff’s failure to respond. I specifically address whether: (1) the ALJ failed to fully apply the

proper legal standard in determining that some of Plaintiff’s impairments did not meet the

requisite level of severity; (2) whether the ALJ failed to properly evaluate Plaintiff’s credibility as

to his subjective complaints of pain; and (3) whether the ALJ failed to adequately account for

Plaintiff’s back or bladder problems in determining his RFC. (ECF 17 at 43‐44). Ultimately, I find

that the ALJ failed to account for Plaintiff’s bladder issues, and his related need to take breaks,

in determining Plaintiff’s RFC.

           1. Severity of Impairments

       If the ALJ improperly analyzed Plaintiff’s non‐severe impairments individually rather

than their combined effect, remand is warranted. See 42 U.S.C. § 423 (d)(2)(B) (“the

Commissioner of Social Security shall consider the combined effect of all of the individual’s

impairments without regard to whether any such impairment, if considered separately, would

be of such severity.”). Any failure by the ALJ to consider the effect of any of Plaintiff’s issues


                                                  30
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 31 of 36




when combined with other impairments is harmless “where the ALJ also later considers the

effects from the omitted impairment as part of the ultimate RFC determination.” See Matta v.

Colvin, No. 13‐CV‐5290 (CS) (JCM), 2016 WL 524652, at *12 (S.D.N.Y. Feb. 8, 2016); see also

Palacios v. Berryhill, No. 17‐CV‐4802 (ALC), 2018 WL 4565141, at *9 (S.D.N.Y. Sept. 24, 2018)

(finding ALJ’s representation that “the undersigned has considered all symptoms” in the RFC

determination sufficient even though an impairment may have been wrongly considered non‐

severe). Here, the ALJ proceeded to Step Three and represented in the RFC determination that

“I have considered all symptoms.” (Tr. 19). In the RFC analysis section, the ALJ referenced

Plaintiff’s medical records and testimony regarding his pain, as well as Dr. Dinovitser’s and

LMSW Joseph’s opinions on Plaintiff’s limitations. (Tr. 22‐23). Therefore, the ALJ considered,

albeit cursorily, Plaintiff’s non‐severe impairments and limitations. Accordingly, even if the ALJ

erred in finding certain issues non‐severe, the ALJ’s consideration of Plaintiff’s non‐severe

issues as part of the RFC analysis rendered any such error at Step Two harmless.

           2. Plaintiff’s Credibility
       If ALJ Singh merely recited the necessary factors for evaluating the credibility of

Plaintiff’s testimony and did not engage in the necessary analysis, remand would be proper.

Subjective testimony regarding limitations can form the basis of finding a disability. Calzada v.

Astrue, 753 F. Supp. 2d 250, 280 (S.D.N.Y. 2010). In analyzing Plaintiff’s subjective complaints,

the ALJ must conduct a two‐step test: first, determine whether Plaintiff suffers from an

impairment that “could reasonably be expected to produce the symptoms alleged,” and then, if

such an impairment exists, analyze the extent to which Plaintiff’s symptoms are consistent with

the objective evidence in the record. Hofsommer v. Berryhill, 322 F. Supp. 3d 519, 530 (S.D.N.Y.


                                                31
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 32 of 36




2018) (quoting Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010)). At this second step, the ALJ

should consider seven symptom‐related factors:


      (1) claimant’s daily activities; (2) location, duration, frequency, and intensity of
      claimant’s symptoms; (3) precipitating and aggravating factors; (4) type, dosage,
      effectiveness, and side effects of any medication taken to relieve symptoms; (5)
      other treatment received to relieve symptoms; (6) any measures taken by the
      claimant to relieve symptoms; and (7) any other factors concerning claimant’s
      functional limitations and restrictions due to symptoms.
Sanchez v. Astrue, No. 07‐CV‐9318 (DAB), 2010 WL 101501, at *13 (quoting Gittens v. Astrue,

No. 07‐CV‐1397 (GAY), 2008 WL 2787723, at *4 (S.D.N.Y. June 23, 2008)). Listing each of the

seven factors is not necessary where the decision shows the ALJ evaluated Plaintiff’s credibility

by considering all of the relevant evidence. See Lao v. Colvin, No. 14‐CV‐7507 (ADS), 2016 WL

2992125, at *16 (E.D.N.Y. May 23, 2016). If the ALJ rejects Plaintiff’s testimony as not credible,

they must explain such rejection “with sufficient specificity to enable the reviewing Court to

decide whether there are legitimate reasons for the ALJ’s disbelief.” Calzada, 753 F. Supp. 2d at

280 (quoting Fox v. Astrue, No. 6:05‐CV‐1599 (NAM) (DRH), 2008 WL 828078, at *12 (N.D.N.Y.

Mar. 26, 2008)).

       Here, ALJ Singh conducted the necessary two‐step test and concluded at the first step

that Plaintiff’s “medically determinable impairments” could reasonably be expected to produce

Plaintiff’s reported symptoms. (Tr. 21). The ALJ then properly analyzed whether those areas of

pain were supported by the objective evidence in the record. (Tr. 21‐22). The ALJ pointed to the

fact that Plaintiff’s medical treatment has largely been routine medication management and

physical therapy, as opposed to “the type of medical treatment one would expect for a totally

disabled individual.” (Tr. 22). The ALJ also referenced Plaintiff’s ability to largely cook and clean



                                                 32
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 33 of 36




for himself. (Tr. 19, 22). The ALJ noted that Plaintiff’s medications seemed relatively effective in

controlling Plaintiff’s symptoms. (Tr. 22).

        The ALJ did not err in failing to devote a significant amount of detail to analysis of

Plaintiff’s pain claims. In addition to considering the above objective evidence, the ALJ was

within her discretion in finding Plaintiff’s testimony about the effects of his pain, when

compared with the objective medical record, suggested a lesser severity than claimed. ALJ

Singh noted that Plaintiff’s admitted abilities and daily living activities were “not limited to the

extent one would expect, given the complaints of disabling symptoms and limitations.” (Tr. 22).

Moreover, ALJ Singh highlighted that Plaintiff testified that he “stopped working because his

employer ran out of work,” rather than as a result of his medically determinable impairments.

(Tr. 22).

        Accordingly, ALJ Singh did not err in finding that Plaintiff’s testimony about the severity

of his pain was not supported by objective evidence in the record. See Burch v. Comm’r of Social

Security, No. 15‐CV‐9350 (GHW), 2017 WL 1184294, at *11‐12 (S.D.N.Y. Mar. 29, 2017)

(deferring to ALJ’s credibility determination where there was evidence in the record to find a

lack of credibility); Zentack v. Astrue, No. 10‐CV‐1526 (JS), 2012 WL 4364516, at *8 (E.D.N.Y.

Sept. 21, 2012) (“The Court will uphold the ALJ’s decision to discount a claimant’s subjective

complaints of pain so long as the decision is supported by substantial evidence.”).

            3. RFC

               a. Back Use
        The ALJ failed to examine or seek out treatment notes from Plaintiff’s physical

therapist(s). Although “a physical therapist is not an acceptable medical source . . . due


                                                 33
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 34 of 36




controlling weight,” see Brush v. Berryhill, 294 F. Supp. 3d 241, 257 (S.D.N.Y. 2018), the ALJ

must still “explain the weight given to opinions from these sources” or otherwise show that

such opinions were considered. 20 C.F.R. § 416.927(f)(2).

       The ALJ did not examine any treatment notes from Plaintiff’s physical therapist, but did

address Plaintiff’s complaints of ongoing severe back pain. The ALJ referenced Plaintiff’s

testimony regarding his physical therapy and the record, which frequently referenced Plaintiff’s

physical therapy. (Tr. 21‐23). The ALJ explained that the evidence in the record established that

Plaintiff had degenerative disc disease, amongst other impairments. (Tr. 21). Plaintiff takes

medication to help control the pain and according to the record, these medications do not

cause substantial side effects. (Tr. 22). The ALJ also considered Plaintiff’s subjective complaints

of back pain, id., to which the Court must give deference. See Aponte v. Secretary, Dep’t of

Health and Human Servs., 728 F.2d 588, 591 (2d Cir. 1984) (“the court must uphold the ALJ’s

decision to discount a claimant’s subjective complaints of pain” if there is “substantial

evidence” in support). Therefore, even though ALJ Singh did not examine or analyze treatment

notes from a physical therapist, the ALJ did analyze the evidence in the record concerning

Plaintiff’s back pain and cited substantial evidence.

               b. Bladder Issues and Work Interruptions
       As discussed above, the ALJ did not err in not finding credible Plaintiff’s claims of the

severity of his pain. This is different, however, from whether Plaintiff’s dysuria and atonic

bladder issues have any impact on his ability to work. See Westcott v. Colvin, No. 12‐CV‐4183

(FB), 2013 WL 5465609, at *5 (E.D.N.Y. Oct. 1, 2013). There is evidence that Plaintiff would

need to take at least some breaks at work due to his urinary issues. (See Tr. 40, 49). Plaintiff


                                                 34
        Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 35 of 36




described difficulties self‐catheterizing and needing to self‐catheterize every four hours in order

to urinate, a process which takes 10‐15 minutes each time. (Tr. 40, 49, 896).

       Instead, the ALJ ignored the evidence in the record regarding Plaintiff’s need to take

breaks during the workday regarding Plaintiff’s urinary needs, in addition to Plaintiff’s

psychiatric needs. The ALJ seemed to recognize this limitation of Plaintiff and asked the VE

about an individual with Plaintiff’s age, education, and work experience but the RFC of, inter

alia, (a) lifting and carrying 20 pounds occasionally, (b) standing and walking for four hours a

day, (c) sitting for six hours a day, (d) not being able to climb ladders, ropes, or scaffolds, (e)

avoiding concentrated exposures to odors, dusts, fumes, and gases, and (f) understanding,

remembering, and carrying out only simple, routine, repetitive, non‐complex tasks. (Tr. 56). The

VE testified that the jobs identified as suitable for a person with that RFC would not be available

if the individual had to take breaks resulting in being off‐task for more than fifteen percent of

the day. (Tr. 57). The ALJ did not ask the VE to consider how many days a month an employee

could miss work or what percent of the day an employee could be off‐task. The ALJ instead only

asked the VE about tolerance for being off‐task more than fifteen percent of the day after

inquiring as to jobs in the economy available to Plaintiff. (Tr. 58). Therefore, the conclusion that

Plaintiff could perform the jobs noted by the VE not only did not account for evidence in the

record regarding the need for at least some breaks and missing some days of work a month, but

also failed to include the VE’s opinion on the subject. Accordingly, the ALJ’s determination that

Plaintiff could perform some work in the national economy based on his RFC and the VE’s

testimony was not supported by substantial evidence.




                                                  35
       Case 1:18-cv-08206-OTW Document 21 Filed 03/29/21 Page 36 of 36




IV.    Conclusion

       For the foregoing reasons, the Commissioner’s Motion for Judgment on the Pleadings is

DENIED, and the case is remanded for further proceedings consistent with this opinion

pursuant to 42 U.S.C. § 405(g).

       The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff,

close the motion at ECF 18, and close the case.


SO ORDERED.



                                                            s/ Ona T. Wang
Dated: March 29, 2021                                     Ona T. Wang
       New York, New York                                 United States Magistrate Judge




                                                  36
